ON MOTION TO DISMISS
PER CURIAM.
We' dismiss this appeal and certify to the Supreme Court of Florida the following question of great public importance:
“WHETHER A DISTRICT COURT OF APPEAL HAS JURISDICTION TO ENTERTAIN AN APPEAL FROM A FINAL JUDGMENT OF A CIRCUIT COURT WHERE, AS HERE, (1) THE APPELLANT ERRONEOUSLY FILES A NOTICE OF APPEAL WITH THE DISTRICT COURT, RATHER THAN THE CIRCUIT COURT, AND (2) THE APPELLANT TAKES NO CORRECTIVE ACTION TO FILE THE NOTICE OF APPEAL IN THE CIRCUIT COURT WITHIN THIRTY DAYS OF THE RENDITION OF THE FINAL JUDGMENT.” ALFONSO v. STATE OF FLORIDA, DEPT. OF ENVIRONMENTAL REGULATIONS, 588 So.2d 1065, 1065 (FLA. 3D DCA 1991).
Appeal dismissed; question certified.